DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Response to Arguments

Rejection Under 101
Applicant's arguments filed 07/08/2022 have been fully considered. Applicant argues that:
The claimed invention is a practical application by enabling a patient to make an informed assessment of the numerous prices and supply sources that are available for a certain medication, view the offers, select one of the offers, and pay for the medication – all while still at the provider’s premises with the patient’s privacy protected. The claims recite a technological improvement to the end-to-end fulfillment process and improves the “when and where” of certain aspects of the process. In response to Applicant’s argument, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, since the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. 

Rejection Under 103
Applicant's arguments filed 07/08/2022 have been fully considered. Applicant argues that:
The Kalies reference does not teach presenting offers to the patient within a pre-determined period of time from when the prescription was entered by the healthcare provider. In regards to Applicant’s argument, the Peysekhman reference is used to teach this limitation. Therefore, Applicant’s arguments are moot. See the updated rejection for further clarification.
The dependent claims are allowable since the references do not cure the deficiencies of the prior art of the independent claims. In response to Applicant’s argument, since the rejection of independent claims are updated to reflect the amendments, the dependent rejections are maintained due to their dependency.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8-15, 18, 25, 27, 29-30, 36-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 8-14, 25, 27, 29-30, 36-37 are drawn to a method for coordinating medication ordering and payment, which is within the four statutory categories (i.e. process). Claim 15 is drawn to a system for coordinating medication ordering and payment, which is within the four statutory categories (i.e. apparatus). Claim 18 is drawn to a non-transitory medium for coordinating medication ordering and payment, which is within the four statutory categories (i.e. manufacture).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and similarly with claims 15, 18) recites:
A method comprising: 
receiving, via a first computing device located at premises of a healthcare provider, first medication information including an indication of a medication associated with a patient and demographic information associated with the patient, wherein the first medication information is entered by the healthcare provider into the first computing device;
removing at least part of the demographic information associated with the patient from the first medication information to generate second medication information including the indication of the medication associated with the patient and benefits information associated with the patient; 
sending the second medication information to a plurality of medication provider systems associated with respective medication providers; 
receiving one or more offers to fulfill the medication from one or more medication provider systems of the plurality of medication provider systems; 
sending the one or more offers to a second computing device located at the premises of the healthcare provider, wherein the one or more offers are presented to the patient via the second computing device within a pre-defined period of time from when the first medication information is entered by the healthcare provider into the first computing device; 
receiving a selection of an offer of the one or more offers from the second computing device, wherein the offer is associated with a selected medication provider system of the plurality of medication provider systems and the selection of the offer is performed via the second computing device by the patient;
receiving payment information for the offer associated with the selected medication provider system, wherein the payment information is received from the patient at the premises of the healthcare provider;
sending, to the selected medication provider system, third medication information including an indication that the patient has selected the offer associated with the selected medication provider system and at least some of the demographic information associated with the patient.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the computing devices, systems of the medical providers, and the non-transitory computer readable medium with instructions executed by the processors (from independent claim 18), the review, selection, and payment for a prescription medication in the context of this claim encompasses organizing information in order to fulfill a medication prescription for a patient by providing offers of fulfillment to the patient for selection. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 8-14, 25, 27, 29-30, 36-47 reciting particular aspects of fulfilling a prescription medication, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 (and similarly with claims 15, 18) recites:
A method comprising: 
receiving, via a first computing device located at premises of a healthcare provider, first medication information including an indication of a medication associated with a patient and demographic information associated with the patient, wherein the first medication information is entered by the healthcare provider into the first computing device; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec)
removing at least part of the demographic information associated with the patient from the first medication information to generate second medication information including the indication of the medication associated with the patient and benefits information associated with the patient; 
sending the second medication information to a plurality of medication provider systems associated with respective (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))  medication providers; 
receiving one or more offers to fulfill the medication from one or more medication provider systems of the plurality of medication provider systems; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
sending the one or more offers to a second computing device located at (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the premises of the healthcare provider, wherein the one or more offers are presented to the patient via the second computing device within a pre-defined period of time from when the first medication information is entered by the healthcare provider into the first computing device;  (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving a selection of an offer of the one or more offers from the second computing device, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) wherein the offer is associated with a selected medication provider system of the plurality of medication provider systems (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))  and the selection of the offer is performed via the second computing device (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) by the patient;
receiving payment information for the offer associated with the selected medication provider system  (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), wherein the payment information is received from the patient at the premises of the healthcare provider;
sending, to the selected medication provider system, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) third medication information including an indication that the patient has selected the offer associated with the selected medication provider system(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))  and at least some of the demographic information associated with the patient.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of processor coupled to memory configured to perform steps, computing devices, and using computer systems of the providers, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020], [0021], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving medication information for a patient amounts to selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure for facilitating the fulfillment of a medication, see MPEP 2106.05(h))   
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8-14, 25, 27, 29-30, 36-47 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 8-11, 36-38, 40-43, 46-47 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 8-14, 25, 27, 29-30, 36-47 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Claim 8 recites that the medication information includes dosage and formulations of the medication, thus amounting to the type of data to be manipulated. Claim 9 recites that the offers relate to the dosage and formulations of the medicine, thus amounting to the type of data to be manipulated. Claim 10 recites a second medication associated with the patient, which amounts to the type of data to be manipulated. Claim 11 recites the offers related to each of the medications which amounts to the type of data to be manipulated. Claim 12 recites receiving a prescription for the medication from a computing device, thus invoking a computer. Claim 13 recites the computing device is secured at the premises of the provider, thus invoking a computer. Claim 14 recites using a website, thus invoking a computer. Claim 25 recites the premises as the doctor’s office and can therefore be categorized as part of the abstract idea of commercial interaction. Claim 27 recites the offers coming from different medical providers and can therefore be categorized as part of the abstract idea of commercial interaction. Claim 29 recites the computing device is used by the doctor to send the medication information, thus invoking a computer. Claims 30 recite using a first computing device to receive the medication information and then a second computing device to present offers for selection, have a selection be made thereon, and receive payment thereon. Claim 36 recites the type of demographic information, which amounts to the type of data to be manipulated. Claim 37 recites retrieving benefit information with amounts to gathering data to be manipulated. Claim 38 recites receiving information, which amounts to the type of data to be manipulated. Claim 39 recites the benefits information could be a plan or coupon or rebate, which amounts to generally linking the abstract idea to the field of use of incentives. Claim 40 recites receiving information, which amounts to the type of data to be manipulated. Claim 41 recites the type of information in the medical record, which amounts to the type of data to be manipulated. Claims 42-43 recite payment information, which amounts to the type of data to be manipulated. Claim 44 recites using a second computing device for the payment, which amounts to invoking a computer. Claim 45 recites the second device being a card reader, which amounts to invoking a computer. Claim 46-47 recite sending information indicating offer selection, which amounts to mere data gathering for data manipulation. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using recitations of processor coupled to memory configured to perform steps, computing devices, and using computer systems of the providers, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a. (See Applicant’s Spec. [0020], [0021], see also Rourke et al. (US 2014/0278495) in view of Tran et al. (US 8626530) in view of Peysekhman et al. (US 2019/0370845) in view of Cashman et al. (US 2014/0330579)); receiving medication information, e.g., receiving or transmitting data over a network, Intellectual Ventures v. Symantec, 838 F.3d 1307, 120 U.S.P.Q.2d 1353 (Fed. Cir. 2016); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-15, 18, 25, 27, 29-30, 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over Rourke et al. (US 2014/0278495) in view of Tran et al. (US 8626530) in view of Peysekhman et al. (US 2019/0370845) in view of Cashman et al. (US 2014/0330579).

Regarding claim 1, Rourke discloses a method comprising: 
receiving, via a first computing device located at a premises of a healthcare provider, first medication information including an indication of a medication associated with a patient and demographic information associated with the patient, wherein the first medication information is entered by the healthcare provider into the first computing device; (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name [0047] discloses the healthcare hub 102 receives the prescription information associated with the patient from a computing device of doctor 104 {doctor 104 in Fig. 1 is understood to be the first computing device at the location of the doctor, in other words at the provider premises} [0048] discloses the doctor using the computer 104 enters the prescription which is sent to the healthcare hub)
benefits information associated with the patient; (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, and prescription benefit plan).
sending the medication information to a plurality of medication provider systems associated with respective medication providers; (Rourke [0049] discloses the healthcare hub 102 sending bid requests, related to the medical goods or services, to the retail pharmacies and other healthcare providers)
receiving one or more offers to fulfill the medication from one or more medication provider systems of the plurality of medication provider systems; (Rourke [0049] discloses the pharmacies and other providers sending bids back to the healthcare hub to fulfill the order requested) 
receiving a selection of an offer of the one or more offers from the second computing device, wherein the offer is associated with a selected medication provider system of the plurality of medication provider systems; (Rourke [0067] discloses providing the user with a list of the pharmacies offers to fill the medication and receiving user input [0081] discloses the healthcare hub determining that the patient selected a particular pharmacy offer [0051] discloses the system comparing the selected offer to other offers to make sure it is the best or lowest price offer and to see if the patient wants to switch offers based on the comparison) 
receive payment information for the offer associated with the selected medication provider system (Rourke [0008] discloses a patient can log into a web portal to track the status of each prescribed good and service and provide financial information [0052] discloses a patient can provide financial information in order to facilitate automatic payment of copays for the selected offer [0079] discloses the system deducting payment for the prescription from the patient’s bank account or credit card using the stored financial information input by the patient)
Rourke does not appear to explicitly disclose removing at least part of the demographic information associated with the patient from the first medication information to generate second medication information including the indication of the medication associated with the patient; sending, to the selected medication provider system, third medication information including an indication that the patient has selected the offer associated with the selected medication provider system and at least some of the demographic information associated with the patient; sending the offers for review and selection by the patient; receive payment information for costs associated with a visit to a healthcare provider by the patient, wherein the payment information is received from the patient at the premises of the healthcare provider. However, Tran teaches it is old and well-known in the art of healthcare data processing wherein:
removing at least part of the demographic information associated with the patient from the first medication information to generate second medication information including the indication of the medication associated with the patient (Tran Col. 12 lines 37-42 teaches that to protect patient privacy, some or all of certain fields may be masked. For example, the drug name and strength 326 may be masked but for a numerical portion of medication strength (i.e., "500"), as depicted in FIG. 7, or a patient name (e.g., "Joe Smith") may be masked but for one or two characters (e.g., Jxx Sxxxx)) 
sending, to the selected medication provider system, third medication information including an indication that the patient has selected the offer associated with the selected medication provider system and at least some of the demographic information associated with the patient. (Tran Col. 13 lines 37-45 teaches submitting to the selected provider the prescription by hitting a submit button so that the order can be fulfilled by that provider. Col. 12 lines 37-42 teaches that to protect patient privacy, some or all of certain fields may be masked. For example, the drug name and strength 326 may be masked but for a numerical portion of medication strength (i.e., "500"), as depicted in FIG. 7, or a patient name (e.g., "Joe Smith") may be masked but for one or two characters (e.g., Jxx Sxxxx))
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Rourke to incorporate removing at least part of the demographic information associated with the patient from the first medication information to generate second medication information including the indication of the medication associated with the patient; sending, to the selected medication provider system, third medication information including an indication that the patient has selected the offer associated with the selected medication provider system and at least some of the demographic information associated with the patient as taught by Tran in order to protect patient privacy. See Tran Col. 12 lines 37-42.
Rourke-Tran does not appear to explicitly teach sending the offers for review and selection by the patient; receive payment information for costs associated with a visit to a healthcare provider by the patient, wherein the payment information is received from the patient at the premises of the healthcare provider. However, Peysekhman teaches that it is old and well-known in the art of healthcare prescription data processing to:
send the one or more offers to a second computing device located at the premises of the healthcare provider, wherein the one or more offers are presented to the patient via the second computing device within a pre-defined period of time from when the first medication information is entered by the healthcare provider into the first computing device; (Peysekhman Figs. 4A-D and corresponding text; [0055] teaches a process for requesting offers to fulfill a prescription, where this process is started by the patient entering in prescription information while they are still in a medical provider’s office [0056] teaches the system presenting offers for the prescription and/or alternative generic versions of the prescription [0096] teaches outputting a plurality of offers to the patient’s mobile device (as depicted on the screen in Fig. 4C) [0105] teaches the offer that was presented to the consumer may include an expiration date from when the information was received {construed as presenting offers within a pre-defined period of time})
receive a selection of an offer of the one or more offers from the second computing device, […] and the selection of the offer is performed via the second computing device by the patient (Peysekhman Fig. 4E and corresponding text; [0098] teaches the patient consumer selecting on of the offers output on the screen of the mobile device [0055] teaches the fulfillment process can be done while the patient is still at the medical provider's office)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare prescription data processing, before the effective filing date of the claimed invention, to modify the Rourke-Tran, as modified above, to incorporate the offers being received and selected while at the doctor’s office as taught by Peysekhman in order to ensure the patient is getting correct offers based on the medication that the doctor helped them to input, and to allow for the doctor to assist the patient or to provide appropriate information about the drug that might be necessary in the selection and fulfillment process. See Peysekhman [0055].
While Rourke discloses payment information being received from the patient for a selected medication offer (Rourke [0052] and [0079] discloses payment information being received from the patient for a selected medication offer), Rourke-Tran-Peysekhman does not appear to explicitly teach payment information being received to cover a visit to a provider. However, Cashman teaches that it is old and well-known in the art of healthcare payment data processing to: 
receive payment information, wherein the payment information is received from the patient at the premises of the healthcare provider (Cashman [0018] teaches the system asking the patient for payment of a copay for the medical visit via the medical kiosk [0010] teaches that the medical kiosk used to enter in payment information could also be located at the premises of a doctor’s office, drug store, or medical facility [0030] teaches the kiosk has a touch screen used to enter payment information). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare payment data processing, before the effective filing date of the claimed invention, to modify Rourke-Tran-Peysekhman, as modified above, to incorporate receiving payment information for the rendered medical services performed during a visit as taught by Cashman in order to allow for the patient looking for more convenient telehealth care to see a doctor and then to submit payment for their provider visit and additionally lower the hassle of having to schedule an in person visit or go to the emergency room. See Cashman [0005]-[0006].
Regarding claim 10, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), and Rourke further discloses wherein the first medication information further includes an indication of a second medication associated with the patient (Rourke [0043] In some embodiments, the system provides a central portal for a patient to manage and view all of his/her prescriptions in one place).
Regarding claim 11, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 10 (see above), and Rourke further discloses wherein receiving the one or more offers comprises: receiving a plurality of offers associated with the selected medication provider system, wherein a first offer of the plurality of offers associated with the selected medication provider system relates to the medication and a second offer of the plurality of offers associated with the selected medication provider system relates to the second medication (Rourke [0043] In some embodiments, the system provides a central portal for a patient to manage and view all of his/her prescriptions in one place, while the system may also divide and send the patient's prescriptions to different pharmacies based on pharmacies' expertise and prices). 
Regarding claim 12, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 10 (see above) and Rourke further discloses wherein the indication of the medication is a prescription for the medication (Rourke [0048] In some embodiments, once the healthcare hub 102 has received a prescription from a doctor 104 and verified that it is an appropriate prescription, the healthcare hub 102 may transmit the prescription to a retail pharmacy 106, a mail order pharmacy 108, or a specialty provider 109 via communication link 122). 
Regarding claim 13, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), but does not appear to explicitly disclose the following, however, Cashman teaches: wherein the second computing device is secured at the premises of the healthcare provider (Cashman [0167] The front of the front interior panel can include a desk top 302 that is used to support one or more touch screens 310, touch pads or keyboards positioned on the desk top. The shape, thickness and size of the desk top are non-limiting. The desk top is illustrated as secured to or formed on the front interior panel 300. [0167] The one or more touch screens, touch pads, keyboards, etc. are designed to be used by a user to enter various types of information (e.g., quality survey, patient history, patient medical information, payment information, questions to medical provider, vitals, etc.) before, during and/or after receiving medical services).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and, as such, is incorporated herein. 
Regarding claim 14, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), and further discloses wherein the one or more offers are presented to the patient via the second computing device via a website and the selection of the offer is received via the second computing device via the website (Rourke [0049] the bids are submitted electronically to the healthcare hub 102 through a web-based portal [0052] the healthcare hub 102 provides a web-based interface through which a patient 112 can easily view all of the patient's prescribed medical goods and services [0047] The healthcare hub 102 receives information from a doctor 104 via a communication link 120. This information can include, for example, a prescription (script) for a patient 112 and information about the patient 112).
Regarding claim 15, the claim recites substantially similar limitations as those already discussed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Rourke discloses a third computing device located external to the premises of the healthcare provider, wherein the third computing device is configured to... (Rourke Fig. 1A and corresponding text).
Regarding claim 18, the claim recites substantially similar limitations as those already discussed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Rourke further discloses a non-transitory computer readable medium storing instructions that, when executed by one or more processors… (Rourke [0032] Similarly, methods disclosed herein may be performed by one or more computer processors configured to execute instructions retrieved from a computer-readable storage medium). 
Regarding claim 25, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), and Peysekhman further teaches wherein the premises of the healthcare provider comprises a physician’s office (Peysekhman [0055] while at a medical provider's office, such that the medical provider (e.g., doctor)). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and, as such, is incorporated herein. 
Regarding claim 27, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), and Peysekhman further teaches wherein the one or more offers comprise a plurality of offers, each of the plurality of offers originating from a different one of the plurality of medication provider systems. (Peysekhman Fig. 4C and corresponding text; [0096] teaches the offers presented to the patient via the mobile device are different offers from different providers). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and, as such, is incorporated herein.
Regarding claim 29, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), and where Rourke further discloses wherein the first computing device is a device of the healthcare provider (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0047] discloses the healthcare hub 102 receives the prescription information associated with the patient from a computing device of doctor 104 {doctor 104 in Fig. 1 is understood to be the first computing device that allows the provider to send the medication for the patient}).
Regarding claim 30, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses:
wherein, during a single visit by the patient to the premises of the healthcare provider: the first medication information is received via the first computing device, (Rourke [0047] The healthcare hub 102 receives information from a doctor 104 via a communication link 120. This information can include, for example, a prescription (script) for a patient 112 and information about the patient 112 {receiving the script is understood to disclose medication information from a provider and at the healthcare provider premises where the doctor is located when writing the script})
the payment information is received via the second computing device. (Rourke [0052] discloses a patient can provide financial information in order to facilitate automatic payment of copays for the selected offer, which is construed to mean at the single visit [0079] discloses the system deducting payment for the prescription from the patient’s bank account or credit card using the stored financial information input by the patient)
And Peysekhman further teaches:
the one or more offers are presented to the patient via the second computing device, (Peysekhman [0055] Turning now to FIG. 3A, process 300A is initiated at block 302 upon it being determined that a request for prescription fulfillment offers has been received from a consumer (e.g., via an APBM interface, such as APBM interface 215 or such as illustrated in GUI 400A of FIG. 4A). In accordance with some embodiments, a consumer may enter prescription information for a new prescription while at a medical provider's office {understood that the offers are presented after the prescription information is received and this process all takes place while in the doctor’s office on the same visit})
the selection of the offer is received via the second computing device, and (Peysekhman [0055] Turning now to FIG. 3A, process 300A is initiated at block 302 upon it being determined that a request for prescription fulfillment offers has been received from a consumer (e.g., via an APBM interface, such as APBM interface 215 or such as illustrated in GUI 400A of FIG. 4A). In accordance with some embodiments, a consumer may enter prescription information for a new prescription while at a medical provider's office [0098] Turning now to FIG. 4E, illustrated therein is a screen 400E that may be output to the consumer in response to the consumer selecting one of the offers output in screen 400D. [0057] In accordance with some embodiments, the APBM system may request that the consumer confirm details of the prescription for which fulfillment offers are being requested and/or verify the drug information (e.g., dosage, quantity or days of supply needed) prior to continuing to step 306 {understood to teach the patient doing the fulfillment process – getting offers and selecting offers – while still at the doctor’s office}).
Regarding claim 36, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses wherein the demographic information associated with the patient comprises at least one of a name, an address, or a date of birth associated with the patient. (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, and birthdate). 
Regarding claim 37, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses retrieving the benefits information associated with the patient to generate the second medication information. (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, and prescription benefit plan).
Regarding claim 38, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses wherein receiving the first medication information and the demographic information comprises receiving the first medication information, the demographic information, and the benefits information associated with the patient. (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, and prescription benefit plan).
Regarding claim 39, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses wherein the benefits information comprises at least one of an indication of a benefit plan, an indication of a health insurance plan, a coupon, a rebate, or a discount. (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, and prescription benefit plan).
Regarding claim 40, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses wherein receiving the first medication information and the demographic information comprises receiving the first medication information, the demographic information, and medical record information associated with the patient. (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, prescription benefit plan, and current prescriptions {current prescriptions is construed as medical record information}).
Regarding claim 41, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 40, and Rourke further discloses wherein the medical record information comprises at least one of a current medical condition, a past medical condition, a height, a weight, an allergy, or another medication taken by the patient. (Rourke Fig. 1A and corresponding text; [0010] discloses receiving prescription information and patient information that contains an identifier linking the patient to the prescription; [0011] discloses that the identifier is a patient-specific identification code or username linking the patient to a patient-specific profile, including their name, address, birthdate, prescription benefit plan, and current prescriptions).
Regarding claim 42, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Rourke further discloses:
wherein receiving the payment information for the offer associated with the selected medication provider system comprises receiving the payment information for the offer associated with the selected medication provider system ((Rourke [0052] discloses a patient can provide financial information in order to facilitate automatic payment of copays for the selected offer [0079] discloses the system deducting payment for the prescription from the patient’s bank account or credit card using the stored financial information input by the patient)
And Cashman further teaches:
receiving payment information for costs associated with a visit to the healthcare provider by the patient. (Cashman [0018] teaches the system asking the patient for payment of a copay for the medical visit via the medical kiosk [0010] teaches that the medical kiosk used to enter in payment information could also be located at the premises of a doctor’s office, drug store, or medical facility [0030] teaches the kiosk has a touch screen used to enter payment information) 
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein. 
Regarding claim 44, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Cashman further teaches wherein the payment information is received from the patient at the premises of the healthcare provider via the second computing device.  (Cashman [0018] The patient registration system may optionally ask the patient to make a copay based on the medical insurance or to fully pay for the medical visit; however, this is not required. Such payments, if any, can be by cash, check, debit card, credit card, smart device, etc.). For debit and credit cards and smart devices, the medical kiosk may include a card reader or scanner or RFID system, and/or may include a key pad to enter the charge or credit information).
Regarding claim 45, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 44, and Cashman further teaches wherein the second computing device is configured with a card reader device configured to read the payment information. (Cashman [0018] The patient registration system may optionally ask the patient to make a copay based on the medical insurance or to fully pay for the medical visit; however, this is not required. Such payments, if any, can be by cash, check, debit card, credit card, smart device, etc.). For debit and credit cards and smart devices, the medical kiosk may include a card reader or scanner or RFID system, and/or may include a key pad to enter the charge or credit information).
Regarding claim 46, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Tran further teaches wherein sending the indication that the patient has selected the offer associated with the selected medication provider system comprises sending the indication that the patient has selected the offer associated with the selected medication provider system and payment information associated with the patient. (Tran Col. 13 lines 37-45 teaches submitting to the selected provider the prescription by hitting a submit button so that the order can be fulfilled by that provider. Col. 12 lines 37-42 teaches that to protect patient privacy, some or all of certain fields may be masked. For example, the drug name and strength 326 may be masked but for a numerical portion of medication strength (i.e., "500"), as depicted in FIG. 7, or a patient name (e.g., "Joe Smith") may be masked but for one or two characters (e.g., Jxx Sxxxx)).
Regarding claim 47, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1, and Tran further teaches: w
wherein sending the indication that the patient has selected the offer associated with the selected medication provider system comprises sending the indication that the patient has selected the offer associated with the selected medication provider system (Tran Col. 13 lines 37-45 teaches submitting to the selected provider the prescription by hitting a submit button so that the order can be fulfilled by that provider. Col. 12 lines 37-42 teaches that to protect patient privacy, some or all of certain fields may be masked. For example, the drug name and strength 326 may be masked but for a numerical portion of medication strength (i.e., "500"), as depicted in FIG. 7, or a patient name (e.g., "Joe Smith") may be masked but for one or two characters (e.g., Jxx Sxxxx))
And Rourke further teaches:
payment for the offer associated with the selected medication provider system. (Rourke [0079] the healthcare needs fulfillment system deducts payment for the prescription copay from the patient's bank account (or charges the payment to the patient's credit card) as shown at block 416. To make the operation shown at block 416 possible, a patient's financial account information must be stored in the patient-specific profile [0080] the healthcare needs fulfillment system tracks the receipt, fulfillment, payment, and/or shipment of the prescription by the mail order pharmacy [0005] The pharmacy receives the balance of the payment for the medication and its dispensing services).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rourke-Tran-Peysekhman-Cashman in view of Kubey (US 2018/0075212). 

Regarding claim 8, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 1 (see above), but does not appear to explicitly disclose the following, however, Kubey teaches: wherein the first medication information further includes two or more dosage forms of the medication or two or more formulations of the medication (Kubey [0005] information includes an as-written dose, formulation (e.g., cap, tab, liquid, etc.), frequency, quantity [0002] Prescriptions are typically written for a specific total number of units of a specific medication in a specific formulation (e.g., tablets, capsules, aerosol puffs, and volumes of liquids). Each unit of the medication has a specific dose (e.g., mg for tablets and capsules and mg/ml for liquids). The prescription also typically specifies the number of units and frequency by which the medication is to be taken (e.g., two tablets, twice per day))
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Rourke-Tran-Peysekhman-Cashman, as modified above, to incorporate medication information with two forms of the medication as taught by Kubey. The different forms of information allow for comparison of prices for “all permutations of alternative dose, formulations, supply, pharmacy, and discount combinations” of the different bid offers. (Kubey [0005]). 
Regarding claim 9, Rourke-Tran-Peysekhman-Cashman-Kubey teaches the method of claim 8 (see above), and Kubey further teaches wherein receiving the one or more offers comprises receiving a plurality of offers associated with the selected medication provider system that relate to at least one of the two or more dosage forms of the medication or at least one of the two or more formulations of the medication (Kubey [0059] In other embodiments, all or some of the prices determined in connection with steps 52, 54 and 56 can be presented (e.g., on monitor 14) along with the as-written prescription information (e.g., medication, dose, number of units, formulation, frequency and the as-written supply)). 
The motivations to combine the above mentioned references was discussed in the rejection of claim 8, and, as such, is incorporated herein. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Rourke-Tran-Peysekhman-Cashman in view of Urology Times (February 13, 2014 “How to get paid for drugs administered in the office”).

Regarding claim 43, Rourke-Tran-Peysekhman-Cashman teaches the method of claim 42, but does not appear to teach: wherein receiving the payment information for the offer associated with the selected medication provider system and the payment information for the costs associated with the visit to the healthcare provider by the patient comprises receiving the payment information for the offer associated with the selected medication provider system and the payment information for the costs associated with the visit to the healthcare provider by the patient concurrently. However, Urology Times teaches it is old and well-known in the art of healthcare payment processing to:
wherein receiving the payment information for the offer associated with the selected medication provider system and the payment information for the costs associated with the visit to the healthcare provider by the patient comprises receiving the payment information for the offer associated with the selected medication provider system and the payment information for the costs associated with the visit to the healthcare provider by the patient concurrently (Urology Times pages 1-3 teaches the ten best practices to follow for billing for drugs administered in the office; at Step 5 collecting payment from the patient when the patient comes to the office for a visit, including co-payment, co-insurance, and allowed amount based on their deductible prior to the administration of the drug; if the patient struggles to pay for the drug and co-pay then they can have the office assist in finding a charity foundation that can pay for those costs; Step 6 instructs to never go to Step 7 (administering the drug) until step 5 is performed {construed as concurrently receiving payments}).
“Medications that have to be injected or instilled are considered Medicare Part B drugs, and for many offices, these are a money-losing proposition. However, you have a few options that will allow you to provide the needed medications to your patients without loss of revenue.” See Urology Times Page 1, Para. 1. “Although this sounds simple, it is not always so easy to execute, and for every step missed, you are losing money.” See Urology Times Page 1, Para. 4.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Rourke-Tran-Peysekhman-Cashman, as modified above, to incorporate receiving the payment information for the medication and visits concurrently as taught by Urology Times. Receiving the payment and/or payment information for the medication and the cost of the visit ensures that the goods and services are paid for upfront and that the provider is not losing money by providing the medication at their office.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                         
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686